Plaintiff was injured when she slipped and fell on the cover of a Verizon utility box located in a common-area lawn in her condominium complex. Without a showing of notice to defendants, the fact that the utility box cover was slippery when wet does not raise an issue of fact as to negligence (see Contreras v Zabar's, 293 AD2d 362 [1st Dept 2002]). Nor do plaintiff’s expert opinions raise an issue of fact, since they are unsupported either by the record or by specific, applicable safety standards (see id.).
Plaintiffs strict products liability claim fares no better. The record demonstrates conclusively that defendants did not manufacture, sell or distribute the utility box (see Reeps v BMW of N. Am., LLC, 94 AD3d 475, 476 [1st Dept 2012]). Concur— Tom, J.E, Mazzarelli, Catterson, Renwick and DeGrasse, JJ.
Motion to strike footnote denied.